
	
		II
		110th CONGRESS
		1st Session
		S. 1819
		IN THE SENATE OF THE UNITED STATES
		
			July 19, 2007
			Mr. Dorgan (for himself,
			 Ms. Murkowski, and
			 Mr. Biden) introduced the following bill;
			 which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend the Adam Walsh Child Protection and Safety Act
		  of 2006 to modify a deadline relating to a certain election by Indian
		  tribes.
	
	
		1.Election by Indian
			 tribesSection 127(a)(2)(B) of
			 the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C.
			 16927(a)(2)(B)) is amended by striking within 1 year of the enactment of
			 this Act and inserting by July 27, 2008,.
		
